OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                          AUSTIN




3onoreble Joti 3. Shook
CriolinalDistriat kttOrA0y
iktxarCourty
tiA kntClAh, ','aX06
Dear sir:               opinion kio. O-7090




                                        recent data encloslng
                                       bijrouloslsCotitral
                                               srhicthlu ttc+r
     ~rtlcle2351, V. Aa 0. 9.. preaoriben                         oertaln    powers       and
iii;g,;r      00nni00i0Aur5*         0dmt3.          Th0   RertiArrnt    yarts  reed      aa


             “&&Oh COnoliSfibiOAGFe             5hallt
                                          OOUl!ti
             II* * r


         -10. Audit sud tiottls all socounts a&stint the
     Oountp end dirsot their peymunt.



         "15. Said oourt 4hall have all auoh Other powers
     and jurisdiotlon, anh shall psrfom all suoh other
     dutier, a8 are now or CiLLIy
                               hereoft6r be pe+x?iba~  by
     la*.*

     The City-county Tuberoulosla Cortrol Doard is directed by
SeOtiOA 6A Of Art. 44378,    v. km C. S. t t0 ttXp%Ad,in it8 din-
oretlon,the fuAde therein oreated to provide ecoAoLzic\    aid to
&4lgent  persons sUff+riAg fros tuberoulWia au6 da;umdbAt mm-
bsrr of their izmdiate iemily. is the cozisaiocero*         court
required to audit and direot    saynent 31 each individual 6ract
3rlor to snp actual  pyfient   to the indiaeAt tubarcuiar?
    Osotion 6r of Art. 4437a, whioh orestes the City-csuuty
Z'ubsroulosieCoAtrol joard, reads in part es foUowsr
          *ijee.6h. (a). The ~overnln~ bodies of t3e
     oou&ty, 8Ad Of the Oity Or Oit&3&Sitti     S&id
     county ado@.A& the ;;rovii+onehereof aa herein
     provided,  are hereby authorized to oonduot a
     joint     progren      of   tuberculosis         control       witkirr   said
     city or cities   and oounty, huvir;& for Ita obJeot
     the protection of public    heoltii by tha SlhViotiOA,
     suppression and pWWitiOA      of tA6 spread Of tubsr-
     oUloa~a: suoh ;rozza% my Include coogdratioA vlith
     all.public or ;;riVbte 8~.8::Oi,a1&,$Wibral, Ststd Or
     looal, h0ViAg tAe aa& ObJeCtlVb,       alid shall inolude
     provj,d& ecor.oiklo   cid In ti?OdiSCP3tiOA 35 thQ
     Yourd h.G:re ;s;',tr cL‘~~,LC&,
                                   ll&iiiri;bLdC;11 CGrGii CQ-
     sea     heraiAafter gxvfded, to izdii;aAtasUfferi
     fro:1tUbtirou:oaisacd to dersrdcct nanbers of tiieir
     im*diattj         f&Qily    00 B >drt.     Jf    tii6 tiltal      fX+btZUAt     Of
     ad SQ SA aid in t:ia prsvontiou of Lke s;:rtmdOr
     the disease, for iilrr
                          FrotuOt:oA Of tie >UbliO Cealth.
                                                                            423

t
:   mr   John   RI ShooJC, page )

              “(bl.  TM County Comdasloner~     Court 18 hereby
          authOrfZC4d t0 l4Vy 8 diP3Ot ~IUUA~~ t8X Of IIat t0 Bx-
          oeea 109 on the :lOO.OO valuatlou, which shall.be in
          addition to the tax authorized by Seotion     3 herein,
          an& the funds.Lroduced thereby shall bo kept aeroarat4
          j!ron otlxr funus cati as.511be wt4 001i;  1y for tile
           urF2oaeatwt forfinin tni3 victim; yrtividedthat auoh
           evy of taxes shall be rlrot 8ik5htt3a to the qualities
          taxpaying  voters  of the county 8Ea a nejorlty   vote shall
          be naoeeeary to levy the tax. ?he ~overnicg body of the
          city or oities aotis& herewAder shall llk4iVla4bo au-
          thorlzea to levy a direct tea.or not to exceed 53 on,
          the &lOO.OO Valuation   t3 ~ixd.C4 funda   to be USed for
          ths aana purpoae, . . .
             "(0). For the purpose of admlhlstretlo~ 0r this
          tr.ectlon,
                   in the event such oountg and city or oltlea
          ewe&e in auoh pro&ran and vote auoh speoial tax48,
          suoh olty or oltles aca county 8imll have power to
          create a City-County Tuberouloola control Joard, to
          be    composed    of   five    or    fcore menbera,   .   .   .

                a* * L

               “(8).   The Board shall have power to oerry out
          the terns OS this asotion       in order to alleviate,
          auppress and pravent the 8preaflof tubarouloals
          within the oowty, OS a pub110 &halt!: fuwtlon,          aub-
          jeot to the provlaFon8 hereof. Yh4 funds derived from
          the opeclal tcxes herein sut,?orlzeas&l1 04 co:i?)ic~a
          tofzther by !DiZZ 8C:CiSii C1' LLI~ GOLLT.~:Js~.li city 3r
          oitlaa     wd be tlx:iosLxsi bp or wiser tie ciirectim of
          *fad
          such    3ocrd    nub ect      t3    t-s
          that auoh furzisshall be er&uaeci to provuie   nocceaarp
          eoohonio aid to lndlgect persons suffering   from tuber-
          ouloeia and dependent iwnbers of their irm4iate     fenUp,
          upon o4rtiflOatlOn in eaoh case to the Board by the oity
          or county haalt2 offlcar, to the effeot thet the porrons
          reoeivi.ng such aid are iadl~anta, and that they or4
          bona fide residents of the county und have been for
          more than Six rxnt2S; anilsuch funds r?-ay also be
          exwnded to g-pvide t’s adsiinlatretlon esjxmses heraunder,
          inoludlhC aa,saInVeatlCatlon ana neocaaorg 4quiym4nt
          and amvices,   but for no otkmr purpoaem.

              “if). The Yoord shall nake quarterly reporte to
           the covorninc boerda of the county arrdcity or oitiee
3on. John R. Shook,   page 1,

    sating hereunder, atatlng the oondition of the funa
    and expenditures made therefrom, and the servlcea
  . perforned; and the county, and olty or citlaa partlcl-
    patlng, shall have the right to axamlna and audit the
    books and reoorde 0r said 3oard.W (unaaraoorlng ours)
     %a note that the tuberculosis fund provided for is to be
kept separate from other funds of the county, but is to be
eon;blnedwit& the funds provided by the city and then expanded
by the Board subject to the limitations of the section. It la
~i@iflcant that the fund la first to be ooablnad with the olty
f& and then expended under direction of the Board, and the'
Board, not the oourt, la vested with discretion 88 to the
~~onomlo ala to be extended.
     We have found no authority holding that a grant to an
lndlgent tubaroular, auoh as here provided for, is an *aooount
rcainst the county" within the neanlng Of S80. 10 of Art. 2351,
but even if it vrera,whioh we do not daoida, it is our opinion
that Sea. 6A of Art. 44378, tC8 more recent stetute, does not
cmte;lpletethat the comissioners' court shall audit ana dlreot
pyrcent in advance of eaoh individual grant to an indigent tuber-
oular.
     A contrary interpretation would require a great amount of
drtailedwork on'tha part of the OOmi8siOC8r8' .oourtand would,
la effaot, have it perform again ~8 lar&a part of the duties
placed by statute on the TuberoluloalsControl Board. The oourt
oan satisfy Itself, throw   the quarterly report of the ijoerd
and through its right to examine and audit the books and records
Of the 3oard, that the funds are, or are not, being expanded in
Woordenoe with the law.
     Artiole 5, Seotion 18 of the Texas Constitution readisin
Oart that the oomlaslonara~ aout *shall exercise such powers
and jurisdiotlon over all county business as la oonl'erredby
this constitution and the laws of this state, or as my ba
hereafter presorlbed,W Xe note that our supreme Court has
aaid in Clark v. Pinlay, 45 S. ;‘i.
                                  343, with referenae to this
i-Ovislon thatz
        9esldes, UEd8r the provision Guoted, the power
    of the oomlsslonera* court extend4 only to suoh
    business as la intrusted to it by the constitution
    and to such as the le~lalotum my confide to it.
    The'provlslon does not inhibit the legislature from
    con;nlttlnga matter of county business to sane other
    agency."
                                                             _


                .
                                                                  431

                                 .

50th John R. 8hook,   page 5

     HOW93 Biii 240 Of th6 49th Legislature provldes a budget
ryrtemfor counties having a population in excess or 225,000 as
acwn by the last preoedine,or any future United btotes census
rsd is applicable to,3exar County, Your latter quotes there-
ffom the romwing   parts:
       “‘The County Auditor . . . on or tiedlately
    after January 1st of each year, he shall prepare a
    budget ‘to cover all of the proposed expendftures of
    the oounty goverment   for tho current fiscal and
    calendar year . . . and no expenditures of the funds
    of the county shall thereafter be made except l,n
    strict aompllance .wlth said budget.*
       a *+ l


       WWpon the adoption of any i;eneralo r special
    bud&&as   hereinbefore provided and its certlrication,
    the County Auditor of each county thereupon shall open
    an appropriation account for each ~zin bud&eted or
    special item therein, and it shall be his duty to
    charge all purchase orders or requisitions, con-
    tracts, and salary and labor allowances to said.
    apprqpriatlons.(


       swathe County Auditor’ shall make to the Cods-
    sloners’ Court not less than monthly a complete report
    showing the financial condition of the county . 4 .
    the report shall contain a complete statement of the
    balances on hand at the beglnnFng and close of the
    month, and the aaregata receipts to, and ag&reeate,,
    disbursements from, each fund, .. .**
    The County Auditor or Bexar County has advised us that the
WWted   income from the tax authorized in Sea. 6~ of Art. 4437a
:*included in the county budget and an appropriation accouht
‘<meor ie set up.
    hcain, Sec. 6A of Art. 4437a is the more recent ex>reasion
‘:le~ielative intent and, ir in conflict with Zouae i3iLl 240,
‘Gh we do not decide, would control.
           ..
                                                                   4.32
    \                                                                  ...
goon.John R,.Shook,   pegs 6

      It 1s OUT opinion that the Commissioners’ Court may Jaw-
 fully order the payment of such funds to the City-County Tuber-
 cdosis Control 3oord in accordance with the 3oardQa request
,ead that ii.B. 240 of the 49th Legislature does oot prevent
 the County Auditor iron lawfully Charging the payment as a
 dlabursemnt under the appropriation account set up.

                                            Yours very truly,
                                      A!l!TOI&XY   CJSRAL   OF ‘EliAs


                                      BY